          Case 3:20-cr-00088-TSL-FKB Document 25 Filed 09/08/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION




 UNITED STATES OF AMERICA                                                             PLAINTIFF



 VS.                                                    Criminal Action No. 3:20-CR-88-TSL-FKB



 MARK ANTHONY COLEMAN                                                                 DEFENDANT



___________________________________________________________________________________

          DEFENDANT'S FIRST MOTION FOR DISMISSAL OF INDICTMENT
___________________________________________________________________________________

        COMES NOW the Defendant, Mark Anthony Coleman, by and through undersigned

 counsel, and pursuant to Fed. R. Crim. P. 12(b)(2) and (3), and 7(c)(2), respectfully requests that this

 Court dismiss the indictment, as to Count 1, in that it charges an essential element against Mr.

 Coleman which cannot be met. The Defendant would further show unto this Court the following in

 support of his First Motion for Dismissal of Indictment:

        1.      On July 14, 2020, Mark Anthony Coleman (“Coleman”) was indicted in a two page

 indictment on two (2) counts, namely coercion or enticement of a person under 18 years of age and

 destruction, alternation, or falsification of records in Federal investigations.

        2.     The heart of the Government’s case is that Coleman purportedly attempted to

 knowingly persuade, induce, or coerce an individual, who he knew to be under the age of 18 years,

 to to engage in sexual penetration, pursuant to Miss. Code Ann. § 97-3-95, all in violation of 18

 U.S.C. § 2422(b).
         Case 3:20-cr-00088-TSL-FKB Document 25 Filed 09/08/20 Page 2 of 3


       3.    As a matter of law, the subject indictment is insufficient to charge Coleman with the

crime of coercion or enticement of a person under 18 years of age. Further, in that the subject

indictment does not charge a credible offense under Count 1, said offense should be dismissed.

       4.    The Defendant incorporates into this motion his Memorandum of Authorities in

Support of Defendant's First Motion for Dismissal of Indictment, including all attachments thereto.




       WHEREFORE, PREMISES CONSIDERED, the Defendant, Mark Anthony Coleman,

respectfully requests that this Court enter an Order dismissing the indictment as to Count 1.

       Respectfully submitted this, the 8th day of September, 2020.




                                                     MARK ANTHONY COLEMAN



                                                     BY:/s/Dennis C. Sweet, III
                                                           Dennis C. Sweet, III



Dennis C. Sweet, III (MSB #8105)
Sweet & Associates
158 East Pascagoula Street
Jackson, Mississippi 39201
Telephone: (601) 965-8700
        Case 3:20-cr-00088-TSL-FKB Document 25 Filed 09/08/20 Page 3 of 3


                                CERTIFICATE OF SERVICE


       I hereby certify that on this 8th day of September, 2020, a true and correct copy of the

foregoing DEFENDANT'S FIRST MOTION FOR DISMISSAL OF INDICTMENT was served

on all counsel of record via the USDC CM/ECF electronic filing system.




                                                     /s/Dennis C. Sweet, III
                                                       Dennis C. Sweet, III
